Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 1 of 20 PageID #: 2475
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DMP/AAS/ICR                                         271 Cadman Plaza East
F. #2014R00564                                      Brooklyn, New York 11201

                                                    November 15, 2019

By ECF and Hand Delivery

Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Ying Lin
                      Criminal Docket No. 15-601 (AMD)

Dear Judge Donnelly:

                The government respectfully submits this letter regarding sentencing of the
defendant Ying Lin, also known as “Randy Lin” and “Randi Lin,” scheduled for November
21, 2019. On April 17, 2019, the defendant pleaded guilty to acting in the United States as an
agent of a foreign government, the People’s Republic of China (“PRC”), without prior
notification to the Attorney General of the United States, as required by law, in violation of 18
U.S.C. § 951. For the reasons set forth below, the government respectfully submits that the
Court should impose a sentence of 48 months’ custody, which is sufficient, but not greater
than necessary, to serve the purposes of sentencing outlined in 18 U.S.C. § 3553(a) and in line
with sentences in other prosecutions charging substantive violations of 18 U.S.C. § 951.

I.     Background

       A.     The Defendant’s Activities as a PRC Agent
               Beginning in or around 2002 until the fall of 2015, the defendant worked as a
counter agent and VIP customer service manager for a PRC-based international air carrier (the
“Carrier”) at John F. Kennedy International Airport (“JFK Airport”) in Queens, New York.
From the fall of 2015 through April 2016, the defendant worked as the station manager for the
Carrier at Newark Liberty International Airport in Newark, New Jersey.
               While employed by the Carrier, the defendant operated within the United States
subject to the direction and control of the PRC government by using her position with the
Carrier to smuggle items onto Carrier flights departing from JFK Airport to the PRC and to
carry out other tasks at the direction of PRC government officials working at the Permanent
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 2 of 20 PageID #: 2476




Mission of the PRC to the United Nations (“PRC Mission”) and the Consulate General of the
PRC in New York City (“PRC Consulate”). In return, the defendant received benefits from
the PRC Mission and the PRC Consulate beyond her compensation as an employee of the
Carrier.
                The following are several non-exhaustive examples of the defendant’s conduct
at the direction and control of PRC government officials, including PRC military officers who
had registered with the U.S. Department of State as employees of the PRC “Department of
Defense”:

                  • Accepting packages from PRC government officials and checking them
                    in for transport on Carrier flights from JFK Airport to the PRC as “no
                    ticketed passenger” bags (S-2 Ind. ¶ 6);

                  • Accepting packages from PRC government officials and checking them
                    in for transport on Carrier flights from JFK Airport to the PRC under the
                    names of actual passengers who were not the PRC government officials
                    bringing the packages (id. ¶ 10);

                  • Coming to JFK Airport outside of her regular employment hours for the
                    Carrier in order to handle requests from agents of the PRC Mission and
                    PRC Consulate (id. ¶ 6); and

                  • Assisting a PRC government official by taking the SIM card from the
                    official’s phone after he had passed through a TSA security checkpoint
                    and bringing it to a second PRC government official who was waiting on
                    the other side of the TSA checkpoint (id. ¶ 11).
                The defendant was not a passive agent of the PRC government, but rather took
advantage of her position of employment to ensure that the actions of other Carrier employees
were similarly in the best interests of the PRC government. A source advised the government
that shortly after a new station manager began running the Carrier’s operations at JFK Airport
in 2012, the station manager was approached by three individuals who worked for the PRC
Mission who requested to place packages as unaccompanied baggage on board a Carrier fight
bound for the PRC. The station manager refused to accept the packages for shipping, believing
it to be a violation of TSA and FAA regulations. Following the station manager’s refusal, the
defendant advised the station manager that the practice of the Carrier shipping unaccompanied
baggage on behalf of PRC government officials was longstanding, and that the station manager
should continue the practice. The station manager told the defendant that the practice violated
applicable TSA rules and regulations, and was dangerous because no one opened the packages
to verify their contents. Ultimately, the PRC Mission’s Military Staff Committee went directly
to the Carrier’s General Manager in New York to formalize the practice in a written document
on the letterhead of the Military Staff Committee, so that all of the Carrier’s employees would
assist in transporting unaccompanied baggage to the PRC. For her part, the defendant
instructed other Carrier employees that the Carrier was a PRC company and, accordingly, the



                                              2
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 3 of 20 PageID #: 2477




employees’ primary loyalty should be to the PRC Government. The defendant’s conduct
began long before that policy was formalized in 2012 and continued until her arrest in 2015.
                In exchange for acting under the direction and control of PRC military officers
and other PRC government officials, Lin received benefits from the PRC Mission and the PRC
Consulate, which included tax-exempt purchases of discounted liquor and electronic devices,
worth tens of thousands of dollars, as well as free contracting work by PRC construction
workers at the defendant’s personal residence and a rental property in Queens, New York. In
particular, in or about October 2015, Lin arranged for a significant renovation of the ground
floor rental apartment in the Fresh Meadows house in which she lived after one of her tenants
moved out. This October 2015 renovation followed a multi-day May 2015 renovation of the
kitchen and bathroom of a different cooperative apartment owned by the defendant after her
tenant moved out. In both cases, all of the construction and renovation work was performed
by PRC construction workers admitted to the United States on diplomatic visas solely to
perform construction work on PRC government diplomatic facilities.
               At no point did the defendant ever notify the Attorney General that she was
acting as an agent of the PRC government in the United States.
       B.      The Defendant’s Structuring Activities
                During its investigation the government obtained financial records indicating
that, in part to avoid triggering reporting requirements that could expose the source of her
compensation for acting as an agent of the PRC government, between approximately August
2010 and August 2015, the defendant structured cash transactions with multiple financial
institutions in aggregate amounts in excess of $10,000. The defendant’s former co-workers
similarly advised the government that the defendant gave them cash in exchange for checks so
that she would not have to deposit cash, and that she sold them expensive merchandise, such
as iPhones, that she had purchased with the assistance of PRC government officials who had
abused their diplomatic tax-exemptions to help the defendant obtain the items tax-free.
               At the time of her arrest, the defendant was in possession of approximately
$50,000 in cash contained in a distinctive wrapping that she attributed in a post-arrest statement
to one of the confidantes of the individual identified below as “the Confederate.” Subsequent
judicially authorized searches of the defendant’s residence and safe deposit boxes revealed
hundreds of thousands of dollars of additional cash. One of the defendant’s safe deposit boxes
contained approximately $200,000 in cash, some of which was similarly wrapped to the cash
found on her person at the time of her arrest. Other evidence obtained in the searches indicated
that the defendant held foreign bank accounts.
               Indeed, the defendant was able to afford a lifestyle inconsistent with her
relatively modest salary from her employment at the Carrier, and modest earnings from her
two travel-related businesses. She leased luxury cars, owned multiple residences and had
access to large amounts of cash, none of which could reasonably be explained as the proceeds
of her work for the Carrier or her two businesses.



                                                3
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 4 of 20 PageID #: 2478




       C.     The Defendant’s Arrest and Subsequent Efforts to Obstruct Justice
               On or about August 25, 2015, the defendant was arrested on a complaint
charging her with wire fraud and bank fraud, in violation of 18 U.S.C. §§ 1343 and 1344, and
structuring financial transactions to evade reporting requirements, in violation of 31 U.S.C. §
5324(a)(3) and 5324(d)(2).
                In her post-arrest statement, Lin admitted that on at least one occasion she
accepted boxes from two individuals whom she knew to work for the PRC Mission, that she
placed those boxes aboard a Carrier flight to the PRC even though the two individuals were
not traveling on that flight, and that she knew that placing unaccompanied baggage on an
aircraft is a violation of airport policy and regulations.
                After her arrest, between October 2015 and April 2016, Lin also obstructed
justice and conspired to obstruct justice by, among other things, instructing another individual
(the “Confederate”) to flee the United States and making arrangements for the Confederate to
flee. During the summer and fall of 2015, the federal government was investigating the
activities of the Confederate and, in particular, whether the Confederate was himself acting in
the United States as a PRC agent without notifying the Attorney General. As part of the
government’s investigation of the Confederate’s activities, the government served a federal
grand jury subpoena on one of Lin’s daughters with respect to a pending grand jury
investigation in the Eastern District of New York involving the Confederate. As Lin was aware
that her daughter had received a grand jury subpoena, she was therefore aware of a then-
pending grand jury investigation in the Eastern District of New York. Thereafter, special
agents of the Federal Bureau of Investigation interviewed Lin’s two adult daughters on October
20, 2015, during which agents asked Lin’s daughters questions about the Confederate.
              Following these interviews, Lin warned the Confederate about the federal
government’s interest in the Confederate’s activities and instructed him to flee immediately.
At the request of the Confederate and while working with others, Lin arranged for the
Confederate’s immediate departure from the United States. On or about October 28, 2015, the
Confederate departed for Beijing, PRC aboard a Carrier flight from JFK Airport.
              To conceal her efforts to obstruct the investigation from law enforcement, Lin
sent numerous electronic messages to the Confederate through a third-person (the
“Intermediary”). Indeed, in a series of text messages sent to the Confederate through the
Intermediary on or about October 25, 2015, the defendant gave the Confederate detailed advice
about how to evade government surveillance:
              No need to call back; this is what I want to tell you. Don’t know
              if SMS messages are safer than phone calls.

              As previously thought, you are the target. Divination symbols
              indicate, "Get it done immediately if there is a goal; return
              immediately if there is none." They don't have evidence against
              you, so they can't stop you from returning to China, unless the


                                               4
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 5 of 20 PageID #: 2479




                prosecutor requests that you help with the investigation and
                detains --

                -- you at the airport. So, be prepared and be careful with
                everything, including booking tickets, carrying baggage,
                checking out of the room, and calling for car service. To avoid
                any trouble, can I transfer the receipts in the email into images
                before sending them to your cell phone?

                Also, immediately delete every phone call, every SMS message
                received and sent, to avoid any surprises.

                When roaming with a Chinese number over there, it uses
                networks there; it’s possible to get the phone number and duration
                of the conversation. SMS messages are not intercepted in real-
                time; it should be that only the number and time that is
                intercepted, not the content of the communication. Thus, read and
                delete immediately.

                On or about October 26, 2015, the Confederate responded to Lin through the
Intermediary:
                You said something about they are focusing on [the Confederate],
                how do you know? . . . [The Confederate] wants you to book the
                return ticket for him--

                -- is it okay?
              Subsequently, on or about October 26, 2015, the Intermediary sent the
Confederate a message from the defendant in which she reported on information she had
gleaned from the government’s questioning of her daughters:
                The two kids were called in to be questioned, “It is said that many
                people are really afraid of [the Confederate], why? He has a
                nickname of [omitted], is that right? The kids--

                -- said he was mom's friend, and had dinner together; he was not
                scary, and would pat us on our heads.” The lawyer said that the
                prosecutor had revealed that they had been focusing on [the
                Confederate], and told me not to contact him no matter what, or
                the case couldn’t be wrapped up. . . . [The Confederate]--

                -- has a ticket; only needs to change the date. I will go look for
                the ticket number in the next couple of days. (I didn't think they
                would let [the Confederate] leave the country. If he can leave, do
                so as soon as possible.)


                                                5
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 6 of 20 PageID #: 2480




The same day the Confederate sent a response to the defendant through the Intermediary in
which he asked the defendant to “book seats on a morning flight” returning to Beijing, China
in the next three days: “Wednesday, Thursday, or Friday.” The defendant responded to the
Confederate through the Intermediary later that day and asked if the Confederate could leave
the United States on October 28, 2015. The defendant also asked the Confederate to send her
a text message with the ticket number and plotted to use her position as a customer service
manager for the Carrier as a cover story to explain away her communications with the
Confederate if she was questioned by law enforcement:
               Is it okay for [the Confederate] to leave on October 28th? Can he
               text and ask me to book a ticket on October 28th? Don’t say
               anything about the house on the phone. Because --

               -- once he leaves without a problem, the U.S. government will
               interview me again, asking what contact method was used. I can
               say that [the Confederate] had sent me text messages, and I was
               still with [the Carrier] so I was obligated to provide booking
               service to Platinum Customers. Leave them with no--

               -- loopholes to make any charges.

                Lin subsequently made arrangements for the Confederate’s travel to the PRC on
a Carrier flight. The Confederate departed on or about October 28, 2015, and has not returned
to the United States since.
       D.      The Defendant’s Indictment and Guilty Plea
               The defendant was initially indicted on structuring charges on November 23,
2015. On December 6, 2017, a grand jury sitting in the Eastern District of New York returned
a second superseding indictment charging the defendant with acting as an agent of a foreign
government without prior notification to the Attorney General in violation of 18 U.S.C. § 951
(Count One), conspiring to commit wire fraud in violation of 18 U.S.C. § 1349 (Count Two),
obstruction of justice and conspiring to obstruct justice in violation of 18 U.S.C. §§ 1512(c)(2)
and 1512(k) (Counts Three and Four), and structuring financial transactions in violation of 31
U.S.C. § 5324 (Count Five).
              Pursuant to a plea agreement with the government, on April 17, 2019, the
defendant pleaded guilty to acting as an agent of the Government of the People’s Republic of
China without prior notification to the Attorney General, in violation of 18 U.S.C. § 951.
II.    Applicable Law

               It is settled law that “a district court should begin all sentencing proceedings by
correctly calculating the applicable Guidelines range. As a matter of administration and to
secure nationwide consistency, the Guidelines should be the starting point and the initial
benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007) (citation omitted). Next, a


                                                6
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 7 of 20 PageID #: 2481




sentencing court should “consider all of the § 3553(a) factors to determine whether they
support the sentence requested by a party. In doing so, [it] may not presume that the Guidelines
range is reasonable. [It] must make an individualized assessment based on the facts
presented.” Id. at 50 (citation and footnote omitted).

               Title 18, United States Code, Section 3553(a) provides that, “in determining the
particular sentence to be imposed,” the Court “shall consider,” among others, the following
factors:

              (1) the nature and circumstances of the offense and the history
              and characteristics of the defendant;

              (2) the need for the sentence imposed –

                      (A) to reflect the seriousness of the offense, to promote
                      respect for the law, and to provide just punishment for the
                      offense;

                      (B) to afford adequate deterrence to criminal conduct;

                      (C) to protect the public from further crimes of the
                      defendant; . . .

              (3) the kinds of sentences available; . . . [and]

              (6) the need to avoid unwarranted sentence disparities among
              defendants with similar records who have been found guilty of
              similar conduct.

“The court, in determining whether to impose a term of imprisonment, and, if a term of
imprisonment is to be imposed, in determining the length of the term, shall consider the factors
set forth in section 3553(a) to the extent they are applicable, recognizing that imprisonment is
not an appropriate means of promoting correction and rehabilitation.” 18 U.S.C. § 3582(a).

              At sentencing, “the court is virtually unfettered with respect to the information
it may consider.” United States v. Alexander, 860 F.2d 508, 513 (2d Cir. 1988). Indeed, Title
18, United States Code, Section 3661 expressly provides that “[n]o limitation shall be placed
on the information concerning the background, character, and conduct of a person convicted
of an offense which a court of the United States may receive and consider for the purpose of
imposing an appropriate sentence.” Thus, the Court must first calculate the correct Guidelines
range, if any, and then apply the 3553(a) factors to arrive at an appropriate sentence,
considering all relevant facts.




                                                7
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 8 of 20 PageID #: 2482




III.   The Sentencing Guidelines

       A.      There Is No Sufficiently Analogous Guideline

               The appropriate offense level under the United States Sentencing Guidelines is
typically determined by reference to the statutory index contained in Appendix A to the
Sentencing Guidelines. U.S.S.G. § 1B1.2(a). For statutory violations that are not listed in the
index, the Guidelines instruct that the “most analogous offense guideline” is to be used.
U.S.S.G. § 2X5.1 Where, however, there is no sufficiently analogous guideline, then the Court
is to sentence the defendant anywhere within the statutory sentencing range based on the
application of the Section 3553(a) factors. See U.S.S.G. § 2X5.1 (“If there is not a sufficiently
analogous guideline, the provisions of 18 U.S.C. § 3553 shall control . . . .”).

                Here, the defendant has been convicted of violation 18 U.S.C. § 951, a statute
that is not included in the statutory index to the Sentencing Guidelines. Moreover, as the
government informed the Court during the defendant’s plea hearing, the government does not
believe that there is a sufficiently analogous Guideline for the offense of conviction, 18 U.S.C.
§ 951. See Def. Plea Agr. ¶ 2 (“Because 18 U.S.C. § 951 is a felony for which no Guideline
expressly has been promulgated, and because there is no sufficiently analogous Guideline, the
Office believes that the provisions of 18 U.S.C. § 3553 control the imposition of an appropriate
sentence in this case, pursuant to U.S.S.G. § 2X5.1.”). The government respectfully submits
that this Court should conclude as well that there is no analogous guideline for the offense of
conviction, as numerous courts have found with respect to Section 951 violations. See United
States v. Butina, No. 18-CR-218, ECF No. 120 at 11-12 (D.D.C.) (noting that “[t]he majority
of the courts that have dealt with this issue have determined that § 951 does not have a
sufficiently analogous guideline” and similarly finding no sufficient analogous guideline
where defendant was convicted of conspiracy to violate Section 951); United States v. Soueid,
No. 11-CR-494, ECF No. 59 (E.D. Va.) (Defendant convicted of a violation of § 951 for
conducting surveillance on Syrian dissidents in the United States on behalf of Syrian
government; Court found no sufficiently analogous Guideline); United States v. Chun, No. 16-
CR-618, ECF No. 17 at 10 (S.D.N.Y.) (Defendant, a FBI technician, convicted of violating §
951 for providing sensitive, but not classified, information to Chinese officials) (Parties jointly
submitted that there was no analogous Guideline, and Court agreed); United States v. Alvarez,
No. 05-CR-20943 (S.D. Fla.) (Defendant responded to taskings by Cuban intelligence services
over thirty-year period and sent reports back to Cuba in response to those taskings; Court found
no sufficiently analogous Guideline range); United States v. Buryakov, No. 15-CR-73
(S.D.N.Y.), ECF No. 158 at 6-7, 17 (Defendant convicted for violating § 951, following a plea
pursuant to Fed. R. Crim. P. 11(c)(1)(C), for agreeing to provide information to a Russian
official; Court found no analogous Guideline range); United States v. Duran, No. 07-CR-20999
(S.D. Fla.), ECF No. 488 at 42-43 (Defendant convicted of §§ 371 and 951 for attempting to
bribe/extort a U.S. citizen on behalf of the government of Venezuela; Court found no
analogous Guideline).




                                                8
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 9 of 20 PageID #: 2483




               Indeed, just one of the compelling facts that show that there is no sufficiently
analogous guideline is that the Probation Department and defendant have proposed multiple
different guidelines to apply to the defendant’s conduct:

               First, in the initial PSR, the Probation Department proposed applying U.S.S.G.
§ 2C1.1, a guideline that covers “Offering, Giving, Soliciting, or Receiving a Bribe; Extortion
Under Color of Official Right; Fraud Involving the Deprivation of the Intangible Right to
Honest Services of Public Officials; Conspiracy to Defraud by Interference with Governmental
Functions.” (See PSR ¶ 22). Specifically, the Probation Department noted that the defendant’s
conduct was most similar to bribery by an individual other than a public official. The
defendant objected to the application of that guideline, contending that it was inapplicable
because that guideline applies to the bribery of public officials and that the defendant’s conduct
did not involve bribery of public officials (seemingly ignoring in that analysis that the
applicable test is whether the guideline is an analogous guideline, not a guideline that
specifically covers the defendant’s conduct).

               Second, in her objection to the PSR, the defendant argued instead that the most
analogous guideline was U.S.S.G. § 2B1.1, which covers “Larceny, Embezzlement, and Other
Forms of Theft; Offenses Involving Stolen Property; Property Damage or Destruction; Fraud
and Deceit; Forgery; Offenses Involving Altered or Counterfeit Instruments Other than
Counterfeit Bearer Obligations of the United States.” Specifically, the defendant argued that
this guideline was the most analogous guideline because the allegations of the indictment
included an allegation that the PRC officials had enabled the defendant to purchase duty free
liquor and electronics as a quid pro quo for her foreign agent activity. (Def. PSR Objections,
dated Sept. 9, 2019, at 7).

              Third, in response to the PSR objections from the government and the
defendant, the Probation Department, in an addendum to the PSR, then changed course and
determined that the most analogous guideline was U.S.S.G. § 2B4.1, a guideline that applies
to “Bribery in Procurement of Bank Loan and Other Commercial Bribery.” (See PSR
Addendum, dated Oct. 17, 2019, at 2-3). Specifically, the Probation Department stated that
upon review of the facts and circumstances of the offense, the guideline for commercial bribery
was more applicable than the guideline for bribery of a public official. (See id. at 2).

                The government submits that the fact that the Probation Department and the
defendant propose three separate guidelines as “the most analogous guideline” only highlights
the fact that no guideline provision is sufficiently analogous to cover the defendant’s criminal
activity.

       B.      The Guidelines Proposed by the Defendant and the Probation Department
               Are Not Sufficiently Analogous to Cover the Defendant’s Offense Conduct

               In any event, none of these proposed guidelines are sufficiently analogous to be
applied to the defendant’s criminal activity. At bottom, none of those guidelines adequately
accounts for the serious threat to U.S. national security caused by a foreign agent’s undisclosed


                                                9
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 10 of 20 PageID #: 2484




 activities in the United States on behalf of a foreign government, in violation of 18 U.S.C.
 § 951. The defendant argues that the government has never provided a factual basis for
 accusing her of posing a security threat, arguing that she never engaged in espionage or
 subversive activities and did not threaten the safety of or security of airline passengers because
 the packages all passed through TSA screening. (Def. Mem. at 15.) The defendant
 misunderstands the nature of the national security threat posed by her conduct. The
 government has not suggested that the packages contained classified or sensitive materials or
 that they contained explosives or other materials which TSA screening is designed to detect.
 Rather, as set forth in more detail below, over 13 years of service to the PRC government, the
 defendant established a clandestine means of transmitting to the PRC materials obtained and
 valued by PRC military officers while concealing their source, nature and destination from the
 United States government.

               The defendant’s proposed “analogous” guideline, Section 2B1.1, is designed to
 quantify the harm caused or intended by theft of property through fraud and other means.
 While the defendant certainly deprived New York State tax authorities of sales tax revenue
 through her receipt of tax-free goods and services as part of her compensation for acting as an
 agent of the PRC Government, it is absurd to argue that her theft of sales tax revenue is the
 primary conduct for which she should be punished, or that her offense conduct, and her
 ultimate sentence, is appropriately compared to that of other thieves and fraudsters.

                 The defendant justifies her proposed application of Section 2B1.1 on two
 grounds: (a) that it applies to false statements to a government official, which she claims is
 similar to her failure to notify the government of her foreign agent status, and (b) that it applies
 to general fraud offenses, such as the wire fraud with which she was charged in the Indictment
 based on her deprivation of state taxation authorities of sales tax revenue as a result of her
 receiving tax-free goods as part of her compensation for her foreign agent activities. Both
 grounds are flawed.

                 First, in analogizing her crime to making a false statement to a government
 official, the defendant fails to recognize that her failure to notify the Attorney General of her
 activities on behalf of the PRC is but one element of her criminal conduct under Section 951.
 The defendant’s offense is far from a simple failure to notify. Section 951 criminalizes the
 action of the agent of a foreign government without notification to the Attorney General, not
 merely the failure to notify the Attorney General. Here, among the actions the defendant took
 on behalf of the PRC was to assist PRC government officials in sending packages back to the
 PRC in a manner that subverted the ability of U.S. law enforcement and counterintelligence
 officials from tracking the conduct of PRC government officials on U.S. soil. That action is
 nowhere accounted for in the Section 2B1.1 guideline. Indeed, but for her actions on behalf
 of the PRC, no notification to the Attorney General would have been necessary. And the
 failure to notify the Attorney General was not merely a false statement to a government official,
 but a concerted effort by the defendant to conceal her activities on behalf of the PRC.

                The defendant also argues that Section 2B1.1 is analogous because it carries a
 base offense level of seven, which is similar to the base offense level for other guidelines that


                                                 10
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 11 of 20 PageID #: 2485




 address the failure to provide information or to make required disclosures to the government,
 such as failing to file a tax return, failing to register for military service, failing to maintain
 pension records, and failing to report campaign contributions. (Def. Mem. at 17). In making
 this analogy, however, the defendant ignores that Congress has determined that a violation of
 Section 951 is far more serious than any of these other offenses—including a false statement
 offense under Section 1001—by imposing a 10-year statutory maximum sentence for a
 violation of Section 951 compared to much lesser sentences for these other crimes. See 18
 U.S.C. § 1001 (five-year maximum penalty for false statements); 18 U.S.C. § 1027 (five-year
 maximum penalty for failure to maintain or disclose pension records); 26 U.S.C. §§ 7201 and
 7203 (one-year and five-year maximum penalties for willful failure to file a tax return); 29
 U.S.C. § 439 (one-year maximum penalty for false statements or failure to disclose material
 facts in reports of labor organizations); 50 U.S.C. App. § 462 (five-year maximum penalty for
 failure to register for military service); 52 U.S.C. § 30109(d) (one-year, two-year and five-year
 maximum penalties for failing to disclose campaign contributions). Moreover, unlike Section
 951, none of these other offenses that the defendant claims are analogous require any additional
 act in addition to the false statement or failure to act. Section 951, in contrast, requires acts
 taken within the United States at the direction or control of a foreign government or official.
 See, e.g., Butina, No. 18-CR-218, ECF No. 120 at 12 (“The offenses that the defense argues
 are analogous do not require any additional act in addition to the deceptive statement or
 withholding of information. In contrast, § 951 has an action element.”). Therefore, the fact
 that Section 2B1.1 is the applicable guideline for false statements does not make it a
 sufficiently analogous guideline. 1

                Second, in analogizing her crime to a general fraud offense and arguing that the
 guideline is appropriately determined by reference to the value of the quid pro quo she received



        1
                 The defendant cites to United States v. Dumeisi, No. 06-CIV-4165, 2006 WL
 2990436, at *8 (N.D. Ill. Oct. 2006) in support of her argument that Section 2B1.1 is the most
 analogous guideline. While the government concedes that that opinion shows that the Court
 in fact applied the fraud guideline based on the suggestion of defense counsel, the opinion
 offers no legal basis why the Court determined that the fraud guideline was the most analogous
 guideline. Moreover, the Court ultimately sentenced the defendant to a total term of 46
 months’ incarceration – far more than called for by application of the fraud guidelines –
 although the Court did not break out its sentences by count of conviction. See United States
 v. Dumeisi, No. 03-CR-664, Doc. 125 (N.D. Ill.). Without more information about the Court’s
 reasoning for applying Section 2B1.1, this Court should not find the Dumeisi decision
 persuasive enough to overcome the determinations by many other district judges that there is
 no sufficiently analogous guideline. Notably, a district court recently rejected a defendant’s
 request to follow Dumeisi and apply the Section 2B1.1 guideline to an 18 U.S.C. § 951 offense,
 stating that “the Court finds that there is no reasoning provided in the Dumeisi decision that
 would cause this court to disregard the other cases that I’ve cited and that the government
 cited” for the proposition that there is no analogous guideline. United States v. Butina, No.
 18-CR-218, ECF No. 120, at 12 (D.D.C. Apr. 26, 2019).

                                                 11
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 12 of 20 PageID #: 2486




 for her foreign agent activity, the defendant fails to recognize that her theft of sales tax revenue
 from the State of New York does not remotely compare to the harm she caused or the value
 she received for her crime. While the government has argued that the defendant was
 compensated in various ways for her foreign agent activity, including receiving benefits from
 the PRC Mission and the PRC Consulate such as tax-exempt purchases of discounted liquor
 and electronic devices as well as free contracting work by PRC construction workers, that
 compensation was not the primary motivation for the defendant’s conduct nor was the
 compensation an accurate reflection of the value of the services that she provided for the PRC
 Government. To the contrary, the defendant was motivated first and foremost by her loyalty
 to the PRC. She not only took these actions on behalf of the PRC, but she instructed and
 encouraged other employees to do the same, telling them that because the Carrier was a PRC
 company, their primary loyalty should be to the PRC. The compensation she received
 represented essentially a “tip” from the PRC government officials for the defendant’s
 assistance, not an equal payment for her services. Indeed, another Carrier employee who—at
 the defendant’s insistence—agreed to help the PRC government officials ship unaccompanied
 baggage from JFK Airport to China told the government that s/he and other Carrier employees
 who acted similarly on behalf of the PRC government officials were compensated through tips.
 For instance, the employee stated that s/he was compensated three to four times a year by
 members of the PRC Mission in the form of American Express pre-paid cards ranging in
 amounts from $200 to $500 as well as saving him/her money on the purchase of Apple
 electronic products, such as an iPhone, through use of their tax-exempt cards. Because these
 were tips rather than equal compensation for the defendant’s services, application of the fraud
 guideline based on the economic value of the fraud loss is not sufficiently analogous to be used
 as the applicable guideline.

               Similarly, the Probation Department’s chosen Guidelines, §§ 2B4.1 and 2C1.1,
 guidelines applicable to commercial bribery or bribery of a public official, are not intended to
 incorporate any measure of the harm caused or threatened to U.S. national security by those
 who covertly aid a foreign government on U.S. soil. Thus, while the defendant did abuse her
 privileged access to areas of JFK Airport to perform tasks beyond the scope of her employment
 and received compensation separate from the salary she received from her employer, i.e.,
 commercial bribes, §§ 2B4.1 and 2C1.1 do not adequately address the most harmful aspects
 of that conduct: that she performed these actions to aid the military officers of the PRC
 Government without disclosing her activities to the U.S. government.

               Because there is no analogous guideline, the Court may sentence the defendant
 anywhere within the applicable statutory range of zero to 120 months’ imprisonment, based
 on application of the Section 3553(a) factors. The government addresses those factors below.

        C.      If the Court Applies a Guideline, It Should Include an Obstruction Enhancement

               Should the Court disagree with the government’s analysis and determine to
 apply one of the guidelines proposed by the defendant or the Probation Department or a
 different guideline entirely, the government submits that the Court should apply an
 enhancement for obstruction of justice. The PSR recommends the inclusion of such an


                                                 12
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 13 of 20 PageID #: 2487




 enhancement because “the obstructive conduct of notifying the confederate of a grand jury
 proceeding and assisting him to leave the Eastern District of New York during the pendency
 of a criminal investigation warrants the addition of 2 levels per USSG § 3C1.1.” PSR ¶ 19.
 The defendant objected to the enhancement on the grounds that the obstructive conduct was
 not related to the defendant’s criminal activity. The Probation Department disagreed, and
 stood by the enhancement. Addendum at 2.

               In her sentencing submission, the defendant continues to object, arguing that
 she did not impede the investigation, prosecution or sentencing of the “instant offense of
 conviction,” as she argues is required by Guideline Section 3C1.1. (Def. Mem. at 19). The
 defendant is wrong on both the facts and the law. Section 3C1.1 provides as follows:

               If (1) the defendant willfully obstructed or impeded, or attempted
               to obstruct or impede, the administration of justice with respect
               to the investigation, prosecution, or sentencing of the instant
               offense of conviction, and (2) the obstructive conduct related to
               (A) the defendant’s offense of conviction and any relevant
               conduct; or (B) a closely related offense.

 Here, Judge Irizarry has already determined that the “Defendant’s alleged obstruction arose
 out of her knowledge of the government’s investigation of her foreign agent activities.” United
 States v. Lin, 2018 WL 5113139, at *3 (E.D.N.Y. Oct. 19, 2018). Moreover, the defendant’s
 foreign agent activities were not limited to official services provided in her capacity as a
 Carrier employee. Rather, the defendant’s foreign agent activities extended to aiding the
 Confederate, who was himself under investigation for acting as an agent of the PRC. As the
 government previously explained in its opposition to the defendant’s motion to sever the
 foreign agent charge from the obstruction charge, the Confederate was well aware of the
 defendant’s actions as a foreign agent, and in pursuing her obstructive conduct, the defendant
 was motivated in part by her desire that the Confederate not be available as a witness to testify
 against her (as well as to obstruct the government’s own investigation into the Confederate).
 See ECF 136 at 7 (Sept. 21, 2018). As the defendant described the situation in messages
 exchanged with the Confederate through an intermediary, once the Confederate left the
 country, it would leave the government with no “loopholes” to convict the defendant.
 Accordingly, the obstructive conduct related to the defendant’s conviction or a closely related
 offense, and the obstruction of justice enhancement therefore applies. See U.S.S.G. § 3C1.1.

 IV.    The Section 3553(a) Factors

               For the reasons detailed below, the government respectfully submits that a
 sentence of 48 months’ imprisonment is sufficient, but not greater than necessary, to reflect
 the seriousness of the defendant’s conduct, the need to promote respect for the law, and the
 need to provide adequate deterrence to the defendant and to others contemplating similar acts.
 See 18 U.S.C. § 3553(a)(1), (a)(2)(A), (a)(2)(B). Moreover, a 48-month sentence is consistent
 with other sentences imposed for similar conduct, and such a sentence would avoid



                                                13
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 14 of 20 PageID #: 2488




 unwarranted sentencing disparities among similarly situated defendants. See id. § 3553(a)(3),
 (a)(6).

        A.     The Nature and Circumstances of the Offense

                 Over 13 years of service to the PRC government, the defendant provided a
 clandestine means of transmitting to the PRC materials obtained in the United States and
 valued by PRC military officers, while concealing their source, nature and destination from
 the United States government. The defendant’s actions aided the PRC government’s
 operations on United States soil, so much so that when another employee of the Carrier tried
 to put a stop to the Carrier’s longstanding arrangement with the PRC Mission’s Military Staff
 Committee, the Military Staff Committee went directly to the General Manager of the Carrier
 to formalize the practice in a written document so that all employees would comply with it.
 The defendant, however, never required coaxing from her employer to act as an agent of the
 PRC government. When her colleague tried to stop the practice of shipping unaccompanied
 baggage aboard Carrier flights, the defendant made clear to him/her that the practice was
 longstanding and should continue, and in her conversations with other coworkers, she
 instructed them that their loyalties as employees of the PRC-based Carrier should be with the
 PRC government.

                 Among the many goals of a counterintelligence program is identifying the gaps
 in a foreign government’s understanding of our own government and its military and security
 services. One way to accomplish that goal is to identify materials and information collected
 by a foreign government’s officials abroad and sent back to their headquarters in their home
 country. Such information, it can be inferred, is valuable to the foreign government because
 it fills a gap in their understanding of our own. For similar reasons, however, foreign
 governments seek to conceal the nature of the information they collect on the United States.
 They do this both to disguise their collection priorities and the sources and methods they use
 to collect priority information.

                  The defendant minimizes her offense by claiming that “there has never been
 another federal criminal case involving the transportation of unaccompanied baggage,” but
 this is not the crime for which she has been prosecuted or for which she must be held to account
 at sentencing. (Def. Mem. at 28). What the defendant did was to help a foreign adversary to
 conceal from U.S. government scrutiny the information and materials its military officers and
 other government officials collected in the United States and returned to the PRC. Because
 the defendant shipped these materials as unaccompanied baggage under the names of
 passengers, including a college student visiting family, and not under the names of the PRC
 military officers who shipped the baggage, and without providing information regarding its
 contents, source or destination, she made it less likely that U.S. government officials would
 choose to inspect the baggage and review its contents. In sum, the defendant provided a
 clandestine courier service to the military officers and government officials of a foreign
 government adversary, that was intended to harm the U.S. government’s ability to protect the
 nation from the activities of hostile foreign intelligence services.



                                               14
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 15 of 20 PageID #: 2489




        B.     Just Punishment and Deterrence

               Given the seriousness of the defendant’s offense conduct, a substantial term of
 imprisonment is necessary to promote just punishment for the offense and to deter the
 defendant and others from similar conduct.

                In her sentencing submission, the defendant minimizes her role in the offense
 by repeatedly noting that other Carrier employees also engaged in the shipping of
 unaccompanied baggage and that the practice was sanctioned by the Carrier itself. (Def. Mem.
 at 8-9, 28). The defendant’s actions as an agent of the PRC government, however, long pre-
 dated the Carrier’s official written policy. In a Mirandized post-arrest statement, the defendant
 admitted that PRC government officials from the PRC Mission had been using the Carrier to
 ship unaccompanied baggage since the Carrier began flying between JFK Airport and the PRC,
 which public records show to have begun on September 27, 2002, two days after the defendant
 began working for the Carrier. Various Carrier employees have advised the government that
 the defendant is, by far, the single Carrier employee who most often assisted PRC military
 officers in shipping unaccompanied baggage, and instigated and encouraged others at the
 Carrier to follow the practice. Indeed, other Carrier employees advised the government that
 the defendant told them they needed to follow that practice for the benefit of the PRC because
 the Carrier was a PRC company and their loyalty should be to the PRC. Carrier employees
 told the government that the PRC military officers brought packages from the PRC Mission to
 JFK Airport approximately once a month to once every other month, and that there were
 generally one to three boxes per shipment. Thus, the defendant’s actions on behalf of the PRC
 government were not isolated or aberrant, but represent a consistent pattern of behavior over
 an extended period of time.

                Given that the defendant was the primary Carrier employee who assisted the
 PRC military officers, that the defendant engaged in that conduct from 2002 through 2015,
 and that the defendant encouraged other employees and the station manager to engage in the
 conduct, the defendant is incorrect in asserting that the only distinction between the defendant
 and her colleagues at the Carrier was that the defendant on one occasion checked
 unaccompanied baggage under the name of a ticketed passenger. (Def. Mem. at 9).

               Beyond the offense conduct however, the defendant’s efforts to obstruct the
 government’s investigation of the Confederate—after the defendant had been arrested and
 placed on court-supervised pretrial release—similarly demonstrates the need for a substantial
 term of imprisonment to punish the defendant for her recalcitrance and to deter her from further
 criminal conduct. The communications with the Confederate detailed above make clear that
 the defendant acted with the express purpose of harming a federal criminal investigation of the
 Confederate. She warned him that he was the subject of the government’s inquiries; she
 warned him to flee the country before he could be arrested,; and she also warned him—in
 considerable detail—to take precautions to conceal his communications from law
 enforcement. When the Confederate solicited help from the defendant to change his ticket, the
 defendant concocted a cover story that relied on her employment as a customer service agent



                                                15
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 16 of 20 PageID #: 2490




 for the Carrier to explain why she had been in contact with the subject of a federal criminal
 investigation.

                 If the defendant’s 13 years providing a clandestine courier service for PRC
 military officers and other government officials were not reason enough to impose a substantial
 term of imprisonment, the defendant’s recalcitrant behavior on pretrial release demonstrates
 that a substantial term of imprisonment is necessary because a less severe penalty will not deter
 this defendant from further criminal conduct.

        C.     The Kinds of Sentences Available and The Need to Avoid Unwarranted
               Sentencing Disparities

                 In recommending a sentence of 48 months’ imprisonment, the government has
 compared the defendant’s conduct, including her obstructive conduct following her initial
 arrest in this case, to other sentences imposed in cases charging violations of Section 951. In
 the only previous Section 951 case in this district, Judge Johnson sentenced the defendant to
 120 months’ custody – the statutory maximum sentence – for obtaining from manufacturers
 located in the United States and exporting to Russia advanced, technologically cutting-edge
 microelectronics used in a wide range of military systems, including radar and surveillance
 systems, missile guidance systems, and detonation triggers. United States v. Fishenko, No.
 12-CR-626, Judgment, ECF No. 488 (E.D.N.Y. Sept. 7, 2016) (sentencing defendant to 120
 months’ imprisonment on 18 counts of conviction, including violations of Section 951, the
 Arms Export Control Act, and the International Emergency Economic Powers Act and
 obstruction of justice, and 60 months’ imprisonment on a Section 371 conspiracy count). The
 sentences imposed for other Section 951 cases in other districts show that the government’s
 requested 48-month sentence is within the range of sentences imposed for Section 951
 violations:

                   • In United States v. Alvarez, No. 05-CR-20943 (S.D. Fla.), the defendant
                     entered a guilty plea to one count of conspiracy to act as an agent of Cuba
                     in violation of §§ 371 and 951. Over a period of approximately 30 years,
                     the defendant gathered information on prominent people, community
                     attitudes, political developments and current events of interest to the
                     Cuban government, and passed that information to Cuba. The Court
                     imposed the statutory maximum of 60 months’ imprisonment for the
                     Section 371 conspiracy charge.

                   • In United States v. Duran, No. 07-CR-20999 (S.D. Fla.), the defendant
                     was convicted at trial for violating 18 U.S.C. § 951 and conspiracy to
                     violate that statute. The government’s case established that the
                     defendant came to the United States as an agent of the Venezuelan
                     government in an attempt to bribe and/or extort a U.S. citizen. See
                     United States v. Duran, 596 F.3d 1283, 1295-96 (11th Cir. 2010). The
                     court imposed a sentence of 48 months’ imprisonment on each count, to
                     run concurrently.


                                                16
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 17 of 20 PageID #: 2491




                   • In United States v. Latchin, No. 04-CR-661 (N.D. Ill.), the defendant was
                     convicted after trial for violating § 951 by acting as a sleeper agent on
                     behalf of Iraq, even though there was no evidence that he ever took any
                     covert action inside the United States. He was also convicted of
                     unlawfully procuring citizenship, making false statements to the FBI and
                     engaging in financial transactions with Iraq, and was sentenced to 48
                     months’ imprisonment on each count.

                   • In United States v. Dumeisi, No. 03-CR-664 (N.D. Ill.), the defendant
                     was found guilty at trial for violating § 951, conspiring to violate that
                     statute, and two counts of perjury. The defendant received direction
                     from intelligence officers of the Iraqi Mission to the United Nations,
                     collected information on individuals and groups in the U.S. who were
                     considered hostile to the government of Iraq under Saddam Hussein,
                     published articles in an Arab language publication to goad opposition
                     groups to respond for purposes of identifying them, and produced press
                     ID cards for members of the Iraqi Intelligence Service to facilitate their
                     travel within the United States. Following his conviction after trial, the
                     Court sentenced the defendant to a total of 46 months’ imprisonment.

                   • In United States v. Buryakov, No. 15-CR-73 (S.D.N.Y.), the defendant
                     pleaded guilty to violating § 951, stemming from an agreement to take
                     actions within the United States at the direction of a Russian government
                     official. The parties agreed, pursuant to Fed. R. Crim. P. 11(c)(1)(C), to
                     a sentence of 30 months of incarceration. The court accepted that
                     agreement and imposed a sentence of 30 months’ imprisonment.

                The defendant argues that the Court should not sentence her based on other
 Section 951 offenses involving espionage or covert activity or where the defendants sought to
 harm the United States. (Def. Mem. at 11-13, 26-27). The government agrees that it would
 not be appropriate to analogize the defendant’s case to certain Section 951 offenses involving
 the sharing of classified or national defense information with foreign governments, which often
 carry much more substantial sentences. See, e.g., United States v. Chi Mak, No. 05-CR-293
 (C.D. Ca.) (defendant who shared classified information concerning Navy warships and
 submarines with the PRC sentenced to 293 months’ imprisonment); United States v. Campa,
 No. 98-CR-721 (S.D. Fla.) (defendant who shared national defense information about U.S.
 military installations with the Cuban government sentenced to 228 months’ imprisonment).
 Accordingly, the government has not included those cases in this recitation of comparable
 cases.

                But, for the reasons set forth above, the defendant’s actions are behalf of the
 PRC are comparable to the run-of-the-mill Section 951 cases, even those that involve some
 clandestine activity or espionage, because the defendant’s actions were intended to prevent the


                                               17
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 18 of 20 PageID #: 2492




 U.S. government from being able to identify a route through which PRC military officers were
 sharing information with the PRC government, thus creating a risk to national security.

                Indeed, it is well-settled that the “acts” for which a defendant can be held liable
 under Section 951 need not be “criminal or inherently wrongful.” United States v. Duran, 596
 F.3d 1283, 1293 (11th Cir. 2010). Nor do they need involve espionage or other clandestine
 intelligence gathering activity. In Duran, the Eleventh Circuit explained:

                [T]here is no suggestion in the language of [Section 951], the
                legislative history, or cases that convictions under § 951 require
                the conduct to be of that nature [referring to subversive activity
                or espionage]. To the contrary, the activities that fall within
                § 951’s purview have never been expressly or by judicial
                interpretation limited to those bearing upon national security or
                even those which by their nature are criminal or inherently
                wrongful.

 Duran, 596 F.3d at 1293; see also United States v. Lin, 2018 WL 3416524, at *4 (E.D.N.Y.
 July 11, 2018) (“§ 951 reaches beyond spying and subversive activities ‘to any affirmative
 conduct undertaken as an agent of a foreign government.’” (quoting Duran, 596 F.3d at 1295)).

                In some the cases cited above, the conduct did not include clandestine activity
 on behalf of a foreign government. Thus, in Duran, the defendant was convicted for acting as
 an agent of the Venezuelan government in an attempt to bribe and/or extort a U.S. citizen.
 There, Argentina officials discovered that a dual U.S.-Venezuelan citizen tried to bring
 $800,000 in United States currency into Argentina to contribute to an Argentinian presidential
 candidate on behalf of the Venezuelan government. Duran tried to bribe the U.S. citizen into
 concealing evidence of that campaign contribution. There was no intelligence gathering or
 clandestine activity in that case. Duran was convicted of violating Section 951 and conspiring
 to violate Section 951. The district court sentenced him to 48 months’ imprisonment. See
 Duran, 596 F.3d at 1287-88, 1290.

                Similarly, in Latchin, the Seventh Circuit affirmed a Section 951 conviction
 where the defendant had argued that there was no evidence that he had ever acted in the United
 States as an agent of a foreign government. Latchin, who had previously been a member of
 the Iraqi Intelligence Service in Iraq, was asked to relocate to the United States but was
 unaware that he had been chosen to be a “sleeper” agent for Iraq in the United States. Latchin
 subsequently took a job as a counter agent at O’Hare International Airport in Chicago, similar
 to what the defendant did for the Carrier. The Seventh Circuit concluded that while it was
 unclear whether Latchin “ever took any covert action once he arrived in the United States,”
 there was still sufficient evidence of his guilt under Section 951 because he received
 compensation from Iraqi Intelligence. See United States v. Latchin, 554 F.3d 709, 710-11,
 715 (7th Cir. 2009). Despite the fact that there was no evidence presented at trial showing that
 Latchin had taken any covert action, the district court sentenced him to 48 months’
 imprisonment on the Section 951 count, as well as the other counts of conviction for unlawfully


                                                18
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 19 of 20 PageID #: 2493




 procuring citizenship, making false statements to the FBI and engaging in financial
 transactions with Iraq.

                Thus, in each of these cases, defendants who were convicted of violating Section
 951 for acts that did not constitute intelligence gathering or engaging in covert activity were
 sentenced to 48 months’ imprisonment for their conduct, the same sentence that the
 government submits is appropriate here.

                The defendant addresses at length the recent Butina case from the D.C. district
 court. (Def. Mem. at 12-13). In that case, Butina was not a trained intelligence officer and did
 not seek to gain access to classified information, but instead provided Russia with information
 about Americans who were in a position to influence U.S. politics and took steps to establish
 an unofficial (or backchannel) line of communication between Russia and these Americans.
 At sentencing, Butina conceded that she failed to notify the Attorney General of her conduct,
 but argued that she did not engage in espionage activity but instead just sought to create better
 relations between Russia and the United States. See generally United States v. Butina, No. 18-
 CR-218, ECF No. 120. In sentencing her, the district court found that Butina was not engaged
 in any espionage activity, but was seeking to collect information about individuals and
 organizations that could be helpful to the Russian government, at the direction of a Russian
 official. In imposing an 18-month sentence, the district court took into account that Butina
 had cooperated with the government, which led the government to make a U.S.S.G. § 5K1.1
 motion on her behalf, and that Butina had agreed to an order of removal at the completion of
 her criminal sentence. See Butina, ECF No. 120 at 38.

                 The defendant here seeks to portray Butina’s conduct as far more serious than
 her own, arguing that Butina’s conduct posed a threat to our democratic institutions. But the
 sentencing submissions and sentencing transcript in that case makes clear that Butina, like Lin,
 tried to portray her criminal conduct as a simple failure-to-register and argued that she did not
 engage in espionage activity. In fact, as the Court recognized in sentencing her, the fact that
 Butina did not seek out classified information or that her conduct did not involve spy tradecraft
 did not diminish the harm that she caused to the United States. That is equally true for the
 defendant, because her conduct deprived the United States of the ability to know that PRC
 military officers working out of the PRC Mission had established essentially a backchannel
 method of sharing information with the PRC Government in ways that U.S. law enforcement
 was not easily able to track. But unlike Butina, the defendant did not cooperate with the
 government upon her arrest. Rather, following her arrest, the defendant engaged in further
 criminal conduct, seeking to obstruct the government’s investigation of the Confederate by
 alerting the Confederate that the government was asking questions about him and encouraging
 him to leave the United States. The defendant did this, in part, because the Confederate was
 aware of her activities as a foreign agent and could have potentially been a witness against her.

                In sum, a sentence of 48 months’ imprisonment—which is within the range of
 sentences imposed for other Section 951 offenses—is warranted to impose just punishment
 and provide adequate deterrence and would avoid unwarranted sentencing disparities among
 similarly situated defendants.


                                                19
Case 1:15-cr-00601-AMD Document 172 Filed 11/15/19 Page 20 of 20 PageID #: 2494




 V.     Conclusion

               For the foregoing reasons, the Government respectfully requests that the Court
 impose a sentence of 48 months’ imprisonment.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Douglas M. Pravda
                                                  Douglas M. Pravda
                                                  Alexander A. Solomon
                                                  Ian C. Richardson
                                                  Sarah M. Evans
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000


 cc:    Deborah A. Colson, Esq., counsel for the defendant (by ECF)
        USPO Jaime Turton (by email)




                                             20
